Citation Nr: 1045926	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-03 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to August 
1973.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a February 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missourri, which continued a 0 percent rating for hearing loss.


REMAND

The Veteran's bilateral hearing loss is rated according to a 
mechanical application of the rating schedule, using numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Ratings for 
bilateral defective hearing range from 0 percent to 100 percent.  
The basic method of rating hearing loss involves audiological 
test results of impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests (Maryland CNC), 
together with the average hearing threshold level as measured by 
pure tone audiometry tests in the frequencies of 1000, 2000, 
3000, and 4000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule establishes 
eleven auditory acuity levels ranging from numeric level I for 
essentially normal acuity, through numeric level XI for profound 
deafness.  38 C.F.R. § 4.85 (2010).

The Veteran was afforded a VA examination in December 2008, at 
which time his pure tone thresholds, in decibels, were assessed 
as follows:

   
                                                            HERT
Z

500
1000
2000
3000
4000
RIGHT
20
15
20
70
75
LEFT
35
35
70
95
100

The averages were 45 in the right ear and 75 in the left ear.  
Speech recognition ability was measured as 92 percent in the 
right ear and 92 percent in the left ear using the CNC 
discrimination list.  38 C.F.R. § 4.85(a) (2010).  

The Veteran has also submitted evidence from private providers in 
support of his claim, including reports showing private 
audiometric testing dated July 2007 and February 2009.  Of 
particular note is evidence showing speech discrimination scores 
that are, in at least one instance, markedly lower than those 
found on VA examination.  However, the July 2007 private 
evaluation used a different test for speech discrimination and 
the February 2009 private evaluation failed to indicate the type 
of speech discrimination test used, rendering them inadequate 
under VA rating purposes, which specify that in determining the 
severity of a hearing disability for VA purposes, the Maryland 
CNC test should be used to determine the level of speech 
discrimination.  38 C.F.R. § 4.85 (2010).

Significantly, the February 2009 evaluation could show some 
worsening of the Veteran's hearing loss.  Where a Veteran has 
submitted evidence of worsening since the most recent 
examination, a new examination should be ordered.  VA has a duty 
to assist claimants in the development of facts pertinent to 
claims and VA must accomplish additional development of the 
evidence if the record currently before it is inadequate.  
38 U.S.C.A. § 5103A (West Supp. 2009).

Accordingly, this case is REMANDED for the following:

1.  Schedule the veteran for a VA 
audilogical examination to determine the 
current severity of his hearing loss  The 
examiner should review the claims file and 
should note that review in the examination 
report.  

2.  Then, readjudicate the issue on appeal.  
If any decision is adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).




 Department of Veterans Affairs


